PER CURIAM.
Appellant was found guilty by a jury of murder in the second degree. The court adjudicated him guilty of the crime and sentenced him to serve a term of ten years in the State Penitentiary.
The ground relied on by appellant for reversal has been considered in the light of the record and briefs, and we find no reasonable error has been made to appear. The record discloses that the case was fully and fairly tried; that the verdict is supported by the evidence and that the rulings of the trial court challenged by appellant did not, on the record, and under the law constitute harmful error. The judgment and sentence appealed are affirmed.
Affirmed.